In an action to recover damages for personal injuries, the defendants DK Tran*314sit Inc. and. Sher K. Aslam appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated May 17, 1996, as (1) granted the branch of the plaintiffs motion which was to strike the answer of the defendant Sher K. Aslam, and (2) imposed a sanction of $500 on the appellants’ attorneys, Bisceglia & Oppenheim, P. C.
Ordered that the appeal of the defendant DK Transit Inc. is dismissed, as that defendant is not aggrieved by those portions of the order appealed from {see, CPLR 5511); and it is further,
Ordered that the order is affirmed insofar as reviewed; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The fact that a defendant has disappeared or made himself unavailable provides no basis for denying a motion to strike his answer (see, Rowe v Lee Gee Sook, 224 AD2d 404; Spataro v Ervin, 186 AD2d 793).
The remaining contentions of the appellant Sher K. Aslam are without merit. Miller, J. P., Thompson, Joy and Luciano, JJ., concur.